"I'm3   AYXORNEY           GENERAL
                        ~*-TExA~




Honorable Homer Garrison, Jr., Director
Texas Department of Public Safety
Camp Mabrg
Austin, Texas
Dear Sir:                      Opinion No. O-4976
                               Re: Whether State Department of
                                    Public Welfare may furnish
                                    Texas Department of Public
                                    Safety with a list of names of
                                    persons receiving assistance
                                    under Public Welfare Act of
                                    1941.
       You have recently requested the opinion of the Attorney
General of Texas as to whether the State Department of Public
Welfare is permitted to furnish the Texas Department of Public
Safety with a list of the recipients of "aid to the blind."
In your letter you state:
        "Our only reason for requesting this list
    is to enable us to analyze these cases and de-
    termine  if any of the recipients are operating
    motor vehicles on the highways and if so, cause
    them to be examined to demonstrate their abil-
    ity to drive. Such a list would be treated
    strictly confidentially within our own Depart-
    ment and will not leave OUT ffles."
       The confidential nature of the records of the State De-
partment of Public Welfare is determined by Section 33 of the
Public Welfare Act of 1941, same being Section 33 of House Bill
No. 611, Acts of then47th Legislature, (Section 33, Article
695c, Vernon's Annotated Civil Statutes), which provides:
      "It shall be unlawfull, except for purposes
   directly connected with the administration of
   general assistance, old age assistance, aid to
   the blind, or aid to dependent children, and
   in accordance with the rules and regulations of
   the,State Department, for any person or persons
   to solicit, disclose, receive, make use of, or
   to authorize, knowingly permit, participate in,
   or acquiesce in the use of, any list of, or
Honorable Homer Garrison, Jr., page 2          o-4976


    names of, or any information concerning, per-
    sons applying for or receiving such assistance,-
    directly or indirectly derived from the records,
    papers, files, or communications of.the State
    Department or subdivisions or agencies there-
    of, or acquired inthe course of the perform-
    ance of official duties."
       The Public Welfare Act of 1939, repealed by Acts of the
47th Legislature, contained a corresponding provision to Sec-
tion 33, supra: Referring to,records of the Department of
Public Welfare, the Act of 1939 provided that such records
"shall be open to inspection only to persons duly authorized
by the State, or the United States, to make such inspection In
connection with their officLa1 duties." The Act of 1941 how-
ever makes no such exception.
       It is therefore the opinion of this department that the
State Department of Public Welfare is not permitted to furnish
the Texas Department of Public Safety with a list of names of
persons, nor any information concerning persons applying for
or receiving assistance through the State Department of Public
Welfare.
                               Yours very truly
                             ATTORREY GENERAL OF TEXAS

                               By s/E-G. Pharr
                                    E.G. Pharr
                                    Assistant
EGP:db:wc

APPROVED DEC 9, 1942
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman